     Case 2:19-cv-01612-KJM-CKD Document 16 Filed 09/15/20 Page 1 of 3

1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                              SOUTHERN DISTRICT OF CALIFORNIA

9     RENEE BOOTH and BRADLEY CONVERSE, No. 2:19-cv-01612-KJM-CKD
      JR. individually and as next friends of K.C., a
10    minor
11
                                               Plaintiffs,
12                                                           STIPULATION AND ORDER TO MODIFY
                                                    v.       PRETRIAL SCHEDULING ORDER
13
      UNITED STATES OF AMERICA,
14
                                            Defendants.
15
16
17
18          Plaintiﬀs Renee Booth and Bradley Converse, Jr., individually and as next friends of K.C.,

19   a minor, and Defendant the United States agree to adjust the case schedule as follows and

20   respectfully request that the Court modify the scheduling order accordingly.        is stipulation is

21   based on good cause as set forth below.

22            e initial scheduling conference in this case was held on January    ,      , and the parties

23   agreed to a schedule prior to the Covid-     pandemic. Since that time, Plaintiﬀs’ counsel has been

24   working remotely since March       ,           and has conducted all law firm activity virtually.

25   Defendant’s counsel has also been working remotely (as have most United States Attorney’s Oﬃce

26   attorneys and staﬀ) since mid-March         . Many attorneys and staﬀ for federal agencies have also

27   been working remotely.     is has caused delays in acquisition and production of documents.

28
                                                         1
     Case 2:19-cv-01612-KJM-CKD Document 16 Filed 09/15/20 Page 2 of 3

1                       e pandemic has impacted Plaintiﬀ K.C.’s summer visitation schedule with his
2    father, Bradley Converse, Jr. Due to the pandemic, his scheduled visitation began earlier than
3    anticipated, and lasted longer than normal due to the postponement of school resuming. Plaintiﬀs’
4    counsel previously scheduled K.C. to be evaluated by an expert witness, a neuropsychologist, in
5    July        . Due to visitation scheduling changes, this evaluation was postponed until August, then
6    cancelled and rescheduled again in September. Other expert witnesses tasked with projecting K.C.’s
7    future medical needs are waiting to finalize their reports until the neuropsychological evaluation is
8    complete.
9                    Given the combination of lack of travel options, virtual law firm operations and
10   changes to K.C.’s schedule due to the pandemic, Plaintiﬀs’ counsel approached Defendant’s counsel
11   about the extension of several discovery deadlines to allow the parties to timely complete discovery.
12     e parties have reached an agreement on new deadlines and request that the Court modify the
13   schedule as follows to allow adequate time for the parties to properly evaluate the case.
14
15    Event                                   Current Date              Proposed New Date
      Fact Discovery Cut Off                  9/18/20                   11/20/20
16    Plaintiff Expert Disclosure             9/25/20                   12/4/20
      US Expert Disclosure                    10/30/20                  1/15/21
17    Rebuttal Expert Disclosure              11/13/20                  1/29/21
18    Expert Discovery Cut Off                2/5/21                    4/30/21
      Dispositive Motion Hearing by           4/16/21                   7/9/21
19
20                                                 Respectfully Submitted,
21
22     Dated: September 14, 2020                          By: /s/ Laurie Higginbotham
                                                          Laurie Higginbotham, pro hac vice
23                                                        Texas State Bar Number: 50511759
                                                          lhigginbotham@nationaltriallaw.com
24
                                                          Tom Jacob, pro hac vice
25                                                        Texas State Bar Number: 24069981
26                                                        tjacob@nationaltriallaw.com

27                                                        David E. Smith, Local Counsel
                                                          Email: dsmith@smithzitanolaw.com
28
                                                      2
     Case 2:19-cv-01612-KJM-CKD Document 16 Filed 09/15/20 Page 3 of 3

1
                                                                  Attorneys for Plaintiffs
2
                                                           McGREGOR W. SCOTT
3                                                          United States Attorney

4
      Dated: September 9, 2020                    By: /s/Victoria L. Boesch (auth. 9/4/20)
5                                                         VICTORIA L. BOESCH
                                                          Assistant United States Attorney
6
7                                                          Attorneys for the United States

8
9    ----------------------------------------------------------------------------------------------------------------------
10
                                                          ORDER
11
12    The Court modifies the schedule as follows:
13
14    Event                                         Current Date                    Proposed New Date
      Fact Discovery Cut Off                        9/18/20                         11/20/20
15    Plaintiff Expert Disclosure                   9/25/20                         12/4/20
      US Expert Disclosure                          10/30/20                        1/15/21
16
      Rebuttal Expert Disclosure                    11/13/20                        1/29/21
17    Expert Discovery Cut Off                      2/5/21                          4/30/21
      Dispositive Motion Hearing by                 4/16/21                         7/16/21
18
19    DATED: September 14, 2020.
20
21
22
23
24
25
26
27
28
                                                             3
